Title: To George Washington from James Coor, 7 January 1790
From: Coor, James
To: Washington, George

 
          
            Sir,
            New Bern [N.C.] January 7th 1790.
          
          The state of North Carolina having Acceeded to the General Government of the United States I am told it becomes my duty to Acquaint You that I have acted at this place as a Naval Officer for port Beauford in this state for many years.
          And also to mention that If agreeable to Your Excellency and the Authority which may have such Appointments I should wish to be Continued as Naval Officer for port Beauford which Comprehends the town of New Bern where almost all the trade of the port is transacted. I have the Honour to be Your Excellencys Most Obedt Servt
          
            James Coor
          
        